Title: To Benjamin Franklin from Thomas Cushing, Sr., 13 May 1778
From: Cushing, Thomas Sr.
To: Franklin, Benjamin


Sir
Boston May. 13. 1778
I am now to Acknowledge the receipt of your agreable Favor of the 27 Feby. last. I sincerely rejoice with you on the Success of your Negociations in France, in the Completion of two Treaties with his most Christian Majesty. I sincerely wish they may be attended with the happiest Consequences to both Countries: Congress had received Lord North’s Speech and the two Bills for quieting America before Mr. Simeon Dean arrived with the Two treaties with France, and whilst entirely Ignorant of them passed a number of Observations respecting said Bills much to their Honor. Inclose you a paper in which they are Inserted; I am extreamly oblidged to you for the honble. Notice you have taken of my son and for the many favors shewn him while in France. I thank you kindly for recommending me to the Gentlemen of Trade in the Several Ports in France as a Factor. You may depend upon my best endeavors to honer your recommendation by a Careful attention to any business with which they may intrust me, and that your many Favors shall be gratefully resented by Your sincere Freind and most humble Servant

Thomas Cushing

P.S. The Captain will deliver you some News Papers.Honble. Benja Franklin Esqr.
 
Addressed: To / The Honbl: Benjamin Franklin Esqr. / Commissioner at the Court of France / at Paris
Notation: T. Cushing Boston May 13. 1778.
